******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
CONNECTICUT INDEPENDENT UTILITY WORKERS,
   LOCAL 12924, ET AL. v. DEPARTMENT OF
         PUBLIC UTILITY CONTROL
                 (SC 19009)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
        Argued February 19—officially released June 17, 2014

  Seth A. Hollander, assistant attorney general, with
whom were Clare E. Kindall, assistant attorney general,
and, on the brief, George Jepsen, attorney general, for
the appellant (defendant).
  J. William Gagne, Jr., for the appellees (plaintiffs).
                          Opinion

   McDONALD, J. The dispositive issue in this appeal is
whether the plaintiffs, Connecticut Independent Utility
Workers, Local 12924, and The United Steel Workers,
Local 12000 Union, pleaded sufficient facts to establish
that they are aggrieved by the decision of the defendant,
the Department of Public Utility Control (department),1
denying the plaintiffs’ petition for a declaratory ruling.
The plaintiffs had requested that the department issue a
ruling stating, inter alia, that it had violated the Uniform
Administrative Procedure Act (act), General Statutes
§ 4-166 et seq., by failing to promulgate regulations pre-
scribing the rights of persons designated as ‘‘partici-
pants’’ in uncontested proceedings before the
department. The department now appeals from the trial
court’s judgment setting aside the department’s deci-
sion, contending that the trial court improperly con-
cluded that it had jurisdiction over the plaintiffs’
administrative appeal and that the department is
required to promulgate such regulations.2 We conclude
that the trial court should have dismissed the plaintiffs’
administrative appeal for lack of aggrievement.
   It is important to emphasize at the outset that the
resolution of this appeal turns on the question of
whether the plaintiffs were aggrieved by the depart-
ment’s declaratory ruling. Nevertheless, to put the trial
court’s decision and the parties’ arguments in context,
it is necessary to describe an earlier proceeding before
the department that prompted the plaintiffs to seek the
declaratory ruling.
   With that framework in mind, the record reveals the
following undisputed facts. In late 2009, the department
initiated an investigation, pursuant to its authority
under General Statutes § 16-11, after it learned that two
gas companies3 had announced layoffs only months
after the department approved rate increases based on
the gas companies’ representations that certain staffing
levels were necessary for the safe and efficient opera-
tion of their gas distribution systems. The department
designated the investigatory proceedings as ‘‘Docket
No. 09-09-08’’ and elected to conduct public hearings
on the matter. The plaintiffs requested party status and
the right to cross-examination, which the department
denied.4 The department instead designated the plain-
tiffs as participants and allowed them to submit mate-
rial, present oral argument and file written exceptions
to its draft decision. In a February 11, 2010 decision
regarding the results of its investigation, entitled
‘‘[DEPARTMENT] INVESTIGATION INTO THE CON-
TEMPLATED WORKFORCE REDUCTIONS BY [THE
GAS COMPANIES],’’ the department concluded that it
‘‘will not prevent the [gas companies] from prudently
managing their workforce levels. . . . [T]here is insuf-
ficient evidence presented in this proceeding to indicate
that the [gas companies] will not be able to meet their
obligations to provide safe and reliable gas distribution
services or to provide for the safety of their
employees.’’5
   In July, 2010, the plaintiffs filed with the department
a petition for a declaratory ruling pursuant to General
Statutes § 4-176, which is the subject of this appeal.
The plaintiffs’ petition sought a declaratory ruling that
would establish that: (1) the department’s failure to
promulgate regulations regarding its use of ‘‘partici-
pant’’ status in uncontested proceedings and the rights
attendant to such status violated the act; and (2) the
department’s designation of the plaintiffs in the 2009
investigatory proceedings as ‘‘participants,’’ rather than
as parties, and its selective limitations on the plaintiffs’
rights therein, violated the act and the plaintiffs’ due
process rights.6
   Prior to issuing its decision, the department informed
the plaintiffs that it would issue a ruling only with regard
to those aspects of the plaintiffs’ petition that applied
generically to the use of ‘‘participant status’’ in depart-
ment proceedings. The department indicated that the
conduct in Docket No. 09-09-08 would not be consid-
ered because the declaratory ruling process under § 4-
176 is not an available conduit to review procedural
rulings made in previous proceedings. Thereafter, the
department denied the petition as to the remaining mat-
ters. It concluded that its use of the participant designa-
tion did not need to be promulgated as a regulation
because such a designation neither bestows rights nor
yields a substantive result, and it is not a rule of practice.
Rather, the designation is an internal, routine procedure
for managing dockets in uncontested proceedings, and
any such rights and limitations are subsequently deter-
mined by the officer presiding over the uncontested
proceeding. The department further distinguished its
obligations under the act to promulgate regulations gov-
erning procedures in contested cases versus uncon-
tested proceedings.
   The plaintiffs appealed from the department’s deci-
sion to the Superior Court pursuant to General Statutes
§ 4-183. The department thereafter filed a brief in oppo-
sition to the appeal in which it asserted, inter alia, that
the trial court lacked jurisdiction because the plaintiffs
had failed to plead or prove aggrievement.7 The court
heard oral argument but conducted no evidentiary hear-
ing, after which it sustained the plaintiffs’ appeal. In
setting forth the background to the issues presented,
the trial court stated in its memorandum of decision that
the record reflected the following facts: ‘‘The [plaintiffs]
collectively represent some 400 Connecticut residents
employed in the natural gas industry. As a result of two
rate case decisions rendered by the [department] . . .
the [gas companies] were authorized to lay off a number
of employees, including approximately thirty-five indi-
viduals represented by the [plaintiffs].’’8 In rejecting the
department’s jurisdictional argument, the court rea-
soned that the plaintiffs ‘‘have a bona fide interest in the
ability to advocate for the personal and legal interests
of their members through meaningful participation in
proceedings before the [department]. As an example,
[the] plaintiffs cite the denial of the right to cross-exam-
ine witnesses upon being named ‘participants’ during
an uncontested hearing before the [department] in 2009
as evidence of the manner in which that interest has
been and will likely continue to be adversely impacted
by the absence of an established rule concerning the
use of participant status in uncontested hearings, and
by the refusal of the [department] to adopt and make
available to the public such regulations.’’ On the merits,
the court concluded that the department was required
under the act to promulgate regulations setting forth
the nature and requirements of its informal proceedings
to avoid vesting administrative officers with unbridled
discretion in the conduct of such hearings. Accordingly,
the court set aside the declaratory ruling and ordered
the department to grant the plaintiffs’ petition insofar
as necessary to ensure compliance with the court’s
decision.
   On appeal to this court, the department renews its
claim that the trial court lacked jurisdiction over the
plaintiffs’ appeal because the plaintiffs neither pleaded
nor proved that they are aggrieved by the department’s
ruling on their petition. The department further con-
tends that the plaintiffs are not entitled to relief because
they failed to demonstrate prejudice to their substantial
rights as required under § 4-183 (j). We agree with the
department’s jurisdictional claim.
  ‘‘If a party is found to lack standing, the court is
without subject matter jurisdiction to determine the
cause. . . . A determination regarding a trial court’s
subject matter jurisdiction is a question of law. When
. . . the trial court draws conclusions of law, our
review is plenary and we must decide whether its con-
clusions are legally and logically correct and find sup-
port in the facts that appear in the record. . . .
   ‘‘Standing is established by showing that the party
claiming it is authorized by statute to bring suit or is
classically aggrieved. . . . The fundamental test for
determining [classical] aggrievement encompasses a
well-settled twofold determination: [F]irst, the party
claiming aggrievement must successfully demonstrate
a specific, personal and legal interest in [the subject
matter of the challenged action], as distinguished from
a general interest, such as is the concern of all members
of the community as a whole. Second, the party claiming
aggrievement must successfully establish that this spe-
cific personal and legal interest has been specially and
injuriously affected by the [challenged action].’’ (Cita-
tion omitted; internal quotation marks omitted.) Broad-
nax v. New Haven, 270 Conn. 133, 153–54, 851 A.2d
1113 (2004).
  Thus, ‘‘[m]indful that it is a fundamental concept of
judicial administration that no person is entitled to set
the machinery of the courts in operation except to
obtain redress for an injury he has suffered or to prevent
an injury he may suffer, either in an individual or a
representative capacity . . . the plaintiffs were
required to plead and prove some injury in accordance
with our rule on aggrievement.’’ (Citation omitted.)
Mystic Marinelife Aquarium, Inc. v. Gill, 175 Conn.
483, 495, 400 A.2d 726 (1978). Accordingly, ‘‘[i]t was the
function of the trial court to determine . . . first,
whether the [plaintiffs’] allegations if they should be
proved would constitute aggrievement as a matter of
law, and second, if as a matter of law they would consti-
tute aggrievement, then whether [the plaintiffs] proved
the truth of [their] allegations. Nader v. Altermatt, 166
Conn. 43, 54–55, 347 A.2d 89 (1974).’’ (Internal quotation
marks omitted.) Kelly v. Freedom of Information Com-
mission, 221 Conn. 300, 309, 603 A.2d 1131 (1992).
Although the question of whether a party is aggrieved
presents a question of fact in cases involving disputed
facts; see id.; the question of whether the pleadings set
forth sufficient facts, if presumed true, to establish a
party’s aggrievement presents a question of law over
which we exercise plenary review. See Jones v. Redd-
ing, 296 Conn. 352, 364, 995 A.2d 51 (2010); Pomazi v.
Conservation Commission, 220 Conn. 476, 479 n.6, 600
A.2d 320 (1991).
   In the present case, the trial court did not identify
any allegations in the plaintiffs’ complaint in support
of its finding of aggrievement. Indeed, neither the facts
that the trial court purported to be reflected in the
record, nor the reasons set forth in support of its deci-
sion were alleged in that complaint. Irrespective of the
trial court’s view of the record, however, we must exam-
ine the complaint to determine whether it contains
allegations that, if proved, would demonstrate that the
plaintiffs had ‘‘a specific, personal and legal interest in
the subject matter of the [controversy], as opposed to
a general interest that all members of the community
share . . . [and] that the [alleged conduct] has spe-
cially and injuriously affected that specific personal
or legal interest.’’ (Internal quotation marks omitted.)
Bingham v. Dept. of Public Works, 286 Conn. 698, 705,
945 A.2d 927 (2008). As we previously underscored, the
subject matter of the controversy in the present case
is the plaintiffs’ petition for a declaratory ruling regard-
ing the department’s obligation to promulgate regula-
tions prescribing the rights of participants in
uncontested proceedings, not the department’s 2009
investigatory proceeding.
  Our review of the complaint convinces us that, even
applying every reasonable inference in favor of the
plaintiffs, as we must; Conboy v. State, 292 Conn. 642,
651, 974 A.2d 669 (2009); the complaint lacks factual
allegations that, if true, would establish the plaintiffs’
aggrievement. The complaint alleges the plaintiffs’
names and addresses, but does not allege a single fact in
relation to their membership. It contains no allegations
regarding the plaintiffs’ representative or individual
interest in matters over which the department has juris-
diction.9 The complaint does allege that the plaintiffs
filed a petition for a declaratory ruling and sets forth the
particular ruling that they had requested. The complaint
further alleges that, following a hearing at which the
plaintiffs were permitted to present evidence and argu-
ment, the department issued a decision denying the
requested declaratory ruling and concluding that it did
not need to promulgate a regulation regarding its use
of the participant designation. In sum, there is no factual
basis in the complaint to infer that the plaintiffs have
a specific, legal interest (individual or representative)
different than members of the public, who also could be
designated as participants in uncontested proceedings
before the department, in having the department pro-
mulgate regulations relating to that designation. It nec-
essarily follows that there is nothing in the complaint
to indicate an injury to such an interest.
   Nonetheless, the plaintiffs point to the unnumbered
paragraph following their factual allegations in the com-
plaint, in which they state the legal basis for their claim,
as meeting their pleading obligation. Therein, they con-
tend that they are ‘‘aggrieved by’’ the department’s deci-
sion, in that the department’s ruling is unlawful as to
each of the six grounds set forth in § 4-183 (j) as a basis
for reversing an agency’s decision.10 Only the plaintiffs’
statement regarding the last ground, § 4-183 (j) (6),
embellishes on the statutory text, insofar as the com-
plaint states that the department’s ruling is ‘‘arbitrar[y],
capricious, and an abuse of the [department’s] discre-
tion because it is in conflict with the rights of the
plaintiffs set forth in General Statutes § 16-1 et seq.
. . . and violates the clear meaning and interest of
[§16-1 et seq.].’’ (Emphasis added.) The plaintiffs’ reli-
ance on these statements is misplaced.
   It is well established that ‘‘[t]he mere statement that
the appellant is aggrieved, without supporting allega-
tions as to the particular nature of the aggrievement is
insufficient.’’ (Internal quotation marks omitted.) Bon-
giorno Supermarket, Inc. v. Zoning Board of Appeals,
266 Conn. 531, 542–43, 833 A.2d 883 (2003); Beckish v.
Manafort, 175 Conn. 415, 419, 399 A.2d 1274 (1978). A
statement of legal grounds for seeking reversal is not
an allegation as to the particular nature of the
aggrievement. If that were the case, every administra-
tive appeal under § 4-183 would satisfy the pleading
requirements for aggrievement, and proof of
aggrievement—a threshold requirement to the exercise
of jurisdiction—would depend upon prevailing on the
merits of the legal claim. Such a proposition cannot be
reconciled with established law. See PHH Mortgage
Corp. v. Cameron, 130 Conn. App. 238, 241, 22 A.3d 1282
(2011) (‘‘aggrievement implicates this court’s subject
matter jurisdiction and, therefore, is a threshold matter
that must be resolved before addressing the claims
raised on appeal’’). Moreover, nothing material was
added by alluding to some unspecified purported rights
of the plaintiffs pursuant to § 16-1 et seq., chapter 277 of
the General Statutes. We note that this broad statutory
scheme prescribes the department’s authority and
responsibilities, the rights and obligations of the Office
of Consumer Counsel and various matters related to
public utilities regulation.
  The plaintiffs contend, however, that their claim of
being ‘‘aggrieved’’ must be read in light of the allegations
that precede it. In particular, they point to the para-
graphs in their complaint setting forth the declaratory
ruling that they had requested from the department11
and the department’s stated basis for denying the rul-
ing—‘‘that as a matter of law, [the department’s] use
of the participant designation need not be promulgated
as a regulation.’’ (Internal quotation marks omitted.)
The plaintiffs contend that these allegations illustrate
the way in which the department’s use of participant
status in the 2009 investigation resulted in the arbitrary
denial of the plaintiffs’ right to cross-examine witnesses
and why the plaintiffs needed the declaratory ruling.
They acknowledge that the 2009 investigative proceed-
ings are not directly at issue on appeal, but contend
that the allegations pertaining thereto are evidence pro-
bative of aggrievement. We disagree.
   The fact that the plaintiffs’ request for declaratory
relief was denied does not, in and of itself, establish
aggrievement. As this court previously explained in
rejecting a similar claim: ‘‘The plaintiffs filed their peti-
tion for a declaratory ruling under § 4-176. Subsection
(a) of § 4-176 provides as follows: ‘Any person may
petition an agency, or an agency may on its own motion
initiate a proceeding, for a declaratory ruling as to the
validity of any regulation, or the applicability to speci-
fied circumstances of a provision of the general stat-
utes, a regulation, or a final decision on a matter within
the jurisdiction of the agency.’ . . . Thus, § 4-176 (a)
confers broad rights on any member of the public to
file a petition for a declaratory ruling without the need
to establish any specific, personal and legal interest in
the matter. Pursuant to § 4-176 (h), however, any appeal
from the declaratory ruling must be brought under § 4-
183, which requires that the person appealing demon-
strate aggrievement. To meet this requirement, the
appealing party must show a specific, personal and legal
interest in the controversy that is different from the
‘general interest that all members of the community
share.’ . . . The expansive right to petition for a
declaratory ruling under § 4-176 therefore does not con-
fer an automatic right to appeal under § 4-183.
   ‘‘The plaintiffs in the present case rely solely on the
fact that they petitioned for the declaratory ruling to
establish their personal interest in this appeal. This is
not sufficient, for they have not asserted any specific,
personal and legal interest in the declaratory ruling
beyond that shared by the general public, any member
of which also could have sought a declaratory ruling
without showing a personal interest in the matter. We
therefore conclude that the plaintiffs have failed to
establish the first requisite for classical aggrievement—
that they had a specific, personal and legal interest in
the decision of the commissioner different from that
of the general public.’’12 (Citation omitted; emphasis
altered.) Bingham v. Dept. of Public Works, supra, 286
Conn. 706–707.
   The plaintiffs’ position also runs afoul of our case
law addressing aggrievement in the specific context of
requests to promulgate regulations. General Statutes
§ 4-174 permits any interested person to request the
promulgation, amendment or repeal of a regulation.
Nonetheless, in challenging a decision thereunder, this
court has explained that a plaintiff must allege and
prove that ‘‘it has a legally protectible interest in the
[subject of the regulation].’’ Missionary Society of Con-
necticut v. Board of Pardons & Paroles, 278 Conn. 197,
202, 896 A.2d 809 (2006); see id., 204 (‘‘[Section] 4-
174 was not intended to grant the right to petition for
regulations to persons who have no specific, legally
protectible interest that would be, or potentially could
be, affected by the regulations. Accordingly, we con-
clude that the plaintiff was not aggrieved by the defen-
dant’s denial of its request for the promulgation of
regulations concerning commutation of the death pen-
alty pursuant to § 4-174 and, therefore, has no standing
to challenge that ruling.’’). Further, even if an agency
is required to promulgate regulations on the subject
matter, ‘‘[a]n administrative agency’s failure to comply
with a statutory mandate to adopt procedural rules can
be challenged . . . only by making a showing that
some personal prejudice has resulted from the agency’s
failure to act. See Goldberg v. Insurance Department,
207 Conn. 77, 83–84, 540 A.2d 365 (1988), and cases
cited therein; see also Eagle Hill Corporation v. Com-
mission on Hospitals & Health Care, 2 Conn. App. 68,
78, 477 A.2d 660 (1984).’’ In re Zoarski, 227 Conn. 784,
795, 632 A.2d 1114 (1993); see also Andross v. West
Hartford, 285 Conn. 309, 327, 939 A.2d 1146 (2008)
(‘‘common concern for obedience to law is not a direct
injury that supports standing’’ [internal quotation marks
omitted]). The plaintiffs’ allegations do not suffice to
plead either.
   The plaintiffs’ effort to distinguish this case law is
unpersuasive. Effectively, the plaintiffs take the posi-
tion that, when seeking a declaratory ruling under § 4-
176 that an agency is legally obligated to promulgate
regulations, they did not need to satisfy the
aggrievement requirements that would have applied had
they petitioned the department under § 4-174 to actually
promulgate regulations. We disagree. Although the
department conceded at oral argument before this court
that the plaintiffs could pursue their request for regula-
tions either by seeking them directly under § 4-174 or
indirectly under § 4-176, which we assume is correct
for purposes of this appeal, there is no basis in text, logic
or fact to apply different standards of aggrievement
for purposes of an administrative appeal from either
decision pursuant to § 4-183.
  The plaintiffs’ reliance on their allegations as to the
                                    ´
particular ruling requested vis-a-vis their treatment in
the 2009 investigation similarly is not well founded. As
the plaintiffs concede, those proceedings are not the
subject of the present appeal. No reasonable inference
can be drawn as to how the plaintiffs’ treatment as a
participant in that one proceeding could impair the
plaintiffs’ legal rights in the future in a manner to distin-
guish their concerns from those of any other member
of the public that seeks to participate in uncontested
proceedings before the department. Cf. New England
Rehabilitation Hospital of Hartford, Inc. v. Commis-
sion on Hospitals & Health Care, 226 Conn. 105, 132,
627 A.2d 1257 (1993) (‘‘[m]ere status . . . as a party
or a participant in a hearing before an administrative
agency does not in and of itself constitute aggrievement
for the purposes of appellate review’’ [internal quotation
marks omitted]). Indeed, the plaintiffs conceded at oral
argument before this court that the department properly
could promulgate a regulation either precluding cross-
examination by any participant in uncontested proceed-
ings or allowing the official conducting such proceed-
ings to confer such rights in his or her discretion. Cf.
General Statutes § 4-177a (d) (providing, in relevant
part, that, in contested cases, ‘‘[t]he presiding officer
may . . . restrict the participation of an intervenor in
the proceedings, including the rights to inspect and
copy records, to introduce evidence and to cross-exam-
ine, so as to promote the orderly conduct of the pro-
ceedings’’).
   Finally, to the extent that the plaintiffs contend that
memoranda of law or exhibits submitted to the trial
court cured any potential deficiencies in their allega-
tions, they are mistaken. It is important to understand
that the pleading requirement is not merely a matter of
form. Rather, it provides an opportunity for the oppos-
ing party to answer in denial, thereby placing the juris-
dictional fact(s) into dispute for the court’s resolution.
Memoranda of law are not pleadings. Although this
court has made a few passing references to parties’
briefs or memoranda in connection with the issue of
aggrievement, these references simply acknowledge
that such sources may provide a context from which
a reviewing court can determine which reasonable
inferences may be drawn from facts alleged in the plead-
ings. See, e.g., Connecticut State Medical Society v.
Board of Examiners in Podiatry, 203 Conn. 295, 303–
304, 524 A.2d 636 (1987). Moreover, although undis-
puted facts in an administrative record can supply the
requisite proof in support of allegations of
aggrievement; see State Library v. Freedom of Informa-
tion Commission, 240 Conn. 824, 830–33, 694 A.2d 1235
(1997); we have never suggested that the record can
be mined for evidence to cure deficient pleadings.
Accordingly, in the present case, the plaintiffs have not
pleaded sufficient facts that, if true, demonstrate that
they were classically aggrieved by the department’s
decision denying the plaintiffs’ petition for a declara-
tory ruling.
  The judgment is reversed and the case is remanded
with direction to dismiss the plaintiffs’ appeal.
      In this opinion the other justices concurred.
  1
     The department was replaced by the Public Utilities Regulatory Author-
ity, effective July 1, 2011, while the administrative appeal was pending in
the Superior Court. See Public Acts 2011, No. 11-80, § 1 (a) and (e). For
purposes of this decision, we refer to the defendant generically as the
department.
   2
     The department appealed to the Appellate Court, and we transferred the
appeal to this court pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1.
   3
     The gas companies at issue were Connecticut Natural Gas Corporation
and The Southern Connecticut Gas Company. For convenience, we refer to
them as the gas companies in this opinion. Neither of the gas companies
is a party to this appeal.
   4
     An excerpt from a transcript of one of the investigatory hearings that both
parties have brought to this court’s attention indicates that the department
permitted cross-examination only by its staff, the Office of Consumer Coun-
sel and the Office of the Attorney General, all of whom also were designated
as participants. In that transcript, the presiding officer suggested that the
department had declined to allow the plaintiffs to conduct cross-examination
out of concern that doing so might somehow run afoul of General Statutes
§ 16-42. That statute provides: ‘‘Nothing in [title 16] shall be construed to
authorize the [department] to interfere in any manner with contracts
between public service companies and their employees.’’ General Statutes
§ 16-42. In the investigatory proceedings, the gas companies had argued that
the department’s authority with respect to interfering with the companies’
decisions to prudently manage its workforce levels was limited by this pro-
vision.
   5
     The department did order the gas companies to submit reports on various
matters of concern on a periodic basis so that the department could monitor
the quality of service and the safety of the public and the gas companies’
employees. It further noted that, if these reports were to indicate that either
concern was jeopardized, it ‘‘is empowered to rescind the instant layoffs
and if necessary, rescind any workforce reductions made.’’
   6
     The declaratory ruling requested was incorporated, with minor nonsub-
stantive changes, into the plaintiffs’ administrative appeal. The plaintiffs’
administrative appeal is labeled as a ‘‘petition to appeal.’’ To distinguish
their administrative appeal from the underlying petition for a declaratory
ruling, we refer to the former as their complaint. The requested ruling as
set forth in that complaint is set forth in footnote 11 of this opinion.
   7
     The department further contended that the plaintiffs could not amend
their complaint to supplement their deficient allegations once it brought
the jurisdictional issue to the court’s attention.
   8
     The department vigorously contests that it ever ‘‘authorize[d]’’ the layoffs.
The plaintiffs concede that the trial court mistakenly referred to the rate
cases, but contends that the department did effectively authorize the layoffs
in Docket No. 09-09-08 because, despite regulatory authority to stop the gas
companies from proceeding with the layoffs, it ‘‘gave the green light’’ to the
companies to proceed. We need not resolve this dispute, as there is no
allegation in the pleadings regarding the layoffs.
   9
     The facts purported by the court to be reflected in the record regarding
the plaintiffs’ membership and the plaintiffs’ stake in the investigatory pro-
ceedings are not only absent from the plaintiffs’ complaint, but also absent
from the plaintiffs’ petition for a declaratory ruling and the department’s
ruling.
   10
      General Statutes § 4-183 (j) provides in relevant part: ‘‘The court shall
affirm the decision of the agency unless the court finds that substantial rights
of the person appealing have been prejudiced because the administrative
findings, inferences, conclusions, or decisions are: (1) In violation of consti-
tutional or statutory provisions; (2) in excess of the statutory authority of
the agency; (3) made upon unlawful procedure; (4) affected by other error
of law; (5) clearly erroneous in view of the reliable, probative, and substantial
evidence on the whole record; or (6) arbitrary or capricious or characterized
by abuse of discretion or clearly unwarranted exercise of discretion. . . .’’
   11
      In paragraph 4 of their complaint, the plaintiffs alleged that they had filed
a petition for a declaratory ruling seeking a declaration stating the following:
   ‘‘a. ‘Participant’ status in uncontested proceedings at the department is
separate and distinct from status as a ‘party’ or ‘intervenor’;
   ‘‘b. The terms ‘participant’ and ‘participant status’ are not defined in any
regulation promulgated by the department in accordance with the [act];
   ‘‘c. The rights afforded to a ‘participant’ at a hearing in an uncontested
case held at the department are not defined in any regulation promulgated
by it;
   ‘‘d. The [act] and applicable case law require that the department promul-
gate regulations for the conduct of business before that agency, and a
regulation which is not adopted in accordance with the procedures set forth
in the [act] is invalid;
   ‘‘e. Although department regulations define ‘party’ and ‘intervenor,’ no
regulation promulgated by the department in accordance with the [act]
defines ‘participant’ or ‘participant status’ in an uncontested case or set[s]
forth the rights to be afforded to a ‘participant’ in a department hearing
or proceeding;
   ‘‘f. The department’s invocation of ‘participant status’ and its selective
award of rights to the [plaintiffs] in Docket No. 09-09-08, [Department]
Investigation into the Contemplated Workforce Reductions by [the Gas
Companies] constituted unpromulgated regulations; and
   ‘‘g. The department’s denial of the [plaintiffs’] request for party status, its
designation of the [plaintiffs] as ‘participants’ and its refusal to allow the
[plaintiffs] the right to cross-examine at the hearing in Docket No. 09-09-
08 was arbitrary, illegal, in violation of its authority as set forth in applicable
law and its own regulations, and in violation of the [plaintiffs’] right to
due process.’’
   12
      The plaintiffs claim that, unlike in Bingham v. Dept. of Public Works,
supra, 286 Conn. 698, ‘‘the [plaintiffs] here have not merely plead[ed] that
they petitioned for a declaratory ruling; they have stated [that] they . . .
will appear before the [department] in future matters related to their mem-
bership, and they have been injured.’’ The plaintiffs cite to no paragraph in
their complaint as the source of such an allegation, and a review of that
complaint reveals no such allegation.